Citation Nr: 1743595	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  11-24 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for the service-connected left thumb disability.

2.  Entitlement to a rating higher than 10 percent for the service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that in relevant part continued current 10 percent ratings for the service-connected disabilities of the left thumb and left knee.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2012.  A transcript is of record.  The claims were remanded by the Board in December 2013 for additional development.  The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  


FINDINGS OF FACT

1.  The Veteran's left thumb disability is not productive of unfavorable ankylosis; does not result in limitation of motion of other digits, a gap between the thumb pad and fingers, or interference with the overall function of the hand; and has not been amputated.  

2.  Prior to January 16, 2013, the Veteran's left knee disability did not exhibit moderate recurrent subluxation or lateral instability, nor compensable limitation      of motion.

3.  On January 16, 2013, McMurray's test revealed dysfunction of the left medial meniscus, and symptoms including locking, pain, and effusion into the joint have been noted.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the service-connected left thumb disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §4.71a, Diagnostic Codes 5152, 5224, 5228 (2016).

2.  The criteria for a rating in excess of 10 percent for the service-connected left knee disability have not been met prior to January 16, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §4.71a, Diagnostic Code 5257 (2016).

3.  The criteria for a 20 percent rating, and no higher, have been met for the service-connected left knee disability as of January 16, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in July 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports.  The Veteran was afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board also notes that actions requested in the prior remand have been undertaken.  In this regard, the Veteran was asked to provide the names and addresses of all medical care providers who have recently treated him for his left knee and/or left thumb disabilities in a December 2013 letter and the Veteran underwent VA examinations to determine the current nature and severity of his service-connected disabilities.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action        is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). The Board notes that the Veteran did not respond to the request made in the December 2013 letter.  

At this juncture, the Board notes the recent case of Correia v. McDonald, 28 Vet. App. 158 (2016), which held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Some of the VA examinations of record in the instant case do provide range of motion measurements of the opposite undamaged joint, but there is no indication that joint testing for pain was done in both active and passive motion and in weight-bearing and nonweight-bearing.  The fundamental issue for Correia, however, is that VA examinations perform adequate joint testing for pain.  

In this case, the clinical and examination records reveal that the testing involving the left knee disability was done while standing, which is considered to be testing on weight bearing as the Veteran must support the weight of his body while undergoing such testing. Generally, active range of motion testing produces       more restrictive results than passive range of motion testing, in that passive 
range of motion testing requires the physician to force the joint through its     motions.  Similarly, testing on weight bearing would generally produce more restrictive results than testing done without weight bearing. Therefore, there is no prejudice  to the Veteran in relying on the VA examinations that involved active range of motion testing because such results tend to produce the "worst case scenario" of impairment and thus would tend to support the highest possible     rating.  Likewise, there is no prejudice in relying on VA examinations that        involved weight-bearing for the left knee.  

In regards to the left thumb disability, the Board notes that the criteria for an increased rating require the presence of unfavorable ankylosis.  Ankylosis is  defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  Given that the Veteran retains mobility of the joints in his left thumb, the Board finds that the holding in Correia does not apply to the instant case.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent    the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage       or inflammation in parts of the system, to perform normal working movements of     the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation,   or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is   as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2016); see also 38 C.F.R. §§ 4.45, 4.59 (2016).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss   where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Service connection was originally established for residuals of a left thumb injury pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5224, in an April 1994 rating decision that assigned a 10 percent rating effective August 31, 1992.  The RO specifically determined that a 10 percent rating analogous to favorable ankylosis was warranted given evidence of functional impairment.  

Service connection was originally established for chronic left knee strain pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257, in a March 1997 rating decision that assigned a 10 percent rating effective August 31, 1992.  It appears the RO based the assignment of the 10 percent rating on painful motion, as the rating decision noted that 10 percent ratings were assigned for painful motion or recurrent subluxation and lateral instability.  Examination findings at that time revealed no instability, nor was there any mention of subluxation.  

The Veteran seeks higher ratings for his left thumb and left knee disabilities.  He indicates that as time has gone by, he has developed more pain and lost feeling in his hand, and had a lot of knee pain as well.  See June 2010 VA Form 21-4138. The Veteran also asserts that he has asked his primary care doctors for many years to refer him to orthopedics, but all they did was give him pain pills, arthritis pills,      and anti-inflammatory pills.  He indicates that he has lost work as a result of these disabilities and that it is hard for him to do his job at times.  See April 2011 notice of disagreement.  The Veteran asserts that the degenerative joint disease noted in both his left hand and left knee indicate that his conditions are getting and will continue getting worse.  See June 2011 VA Form 21-4138.  In his August 2011 VA Form 9, the Veteran asserted that he had pain every day and that the braces he has are too small.  

The Veteran testified in May 2012 that his left thumb had more pain and swelling than when he first filed his claim for increased rating, and that he also had numbness.  He indicated that he had started losing sensation in the tip of the thumb, which he reported to his treating primary care physicians, but he was not referred to orthopedics 
and was given topic cream medication instead.  He reported that his left thumb  disability had affected daily living activities because he could not drive with one     hand and it stopped him from gripping the steering wheel of the truck he drove as a driver.  The Veteran also reported problems grasping things, to include when cooking, and doing normal things that use both hands.  In regards to his left knee, the Veteran reported that he was using crutches and had purchased his own knee brace as VA had not prescribed one, and that he was unable to be seen at orthopedics without a referral.  He reported that his left knee disability had affected daily living activities because he has trouble with stairs (and had to as he lived in an apartment) and had trouble pushing the clutch of the truck he drove.  The Veteran also asserted that his knee buckled a lot.  When questioned by the undersigned, the Veteran testified that he occasionally had trouble picking bigger things up with his left hand and that he could not really bend the thumb joint closest to his hand; he found it hard to get back up if he bent his left knee too far and that he had to go all the way down and push off with his right in order to get all the way back up.  He also told the undersigned that he wore his knee brace when he has to move around, like when he goes to work or if he knows he has to      walk somewhere because he did not have a vehicle.  The Veteran indicated that he sometimes had to stop and sit down while walking from the bus stop because his leg will give out if he stood up too long and will start giving out, such that he had to put his brace on just to make sure it didn't buckle while he was walking.  He also testified that his knee will hurt more after he has to walk a lot and that he usually puts the prescribed cream on his left knee instead of taking too many pills.  The Veteran indicated that he had taken time off work because of his disabilities, approximately      six to seven days per month.  

Under Diagnostic Code 5224, a 10 percent evaluation is warranted for favorable ankylosis of the major or minor thumb, and a 20 percent evaluation is warranted     for unfavorable ankylosis of the major or minor thumb.  The diagnostic criteria    also stipulates that the rater should consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with the overall function of the hand.  See 38 C.F.R. § 4.71a, Diagnostic Code 5224, Note.  

For evaluation of ankylosis of the thumb, if both the carpometacarpal and interphalangeal joints are ankylosed, and either is in extension or full flexion,        or there is rotation or angulation of a bone, evaluate as amputation at the metacarpophalangeal joint or through the proximal phalanx.  If both the carpo-metacarpal and interphalangeal joints are ankylosed, evaluate as unfavorable ankylosis, even if each joint is individually fixed in a favorable position. If only   the carpometacarpal or interphalangeal joint is ankylosed, and there is a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, evaluate as unfavorable ankylosis.  If only the carpometacarpal or interphalangeal joint is ankylosed, and there is a gap of two inches (5.1 cm.) or less between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, evaluate as favorable ankylosis.  See 38 C.F.R.      § 4.71, Diagnostic Codes 5216-5230, Note 4.

The medical evidence in this case includes VA treatment records and several       VA examination reports.  The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by    the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In considering the evidence of record, the Board concludes that the preponderance of the evidence is against the claim for a rating in excess of 10 percent for the Veteran's left thumb disability under Diagnostic Code 5224.

Throughout the appeal, the Veteran has reported left thumb pain, swelling and numbness, and he has reported problems with gripping, grasping, and picking up bigger items with his left hand.  The evidence of record, however, fails to show evidence of unfavorable ankylosis involving the Veteran's left thumb.  More specifically, range of motion findings throughout the appeal shows that the Veteran's left thumb was not fixated or immobile; there is also no evidence that  both the carpometacarpal and interphalangeal joints of the left thumb are ankylosed or that either the carpometacarpal and interphalangeal joints of the left thumb are ankylosed with a gap of more than two inches (5.1 cm.) between the thumb pad   and the fingers, with the thumb attempting to oppose the fingers.  For example,      the July 2010 VA examination range of motion at the metacarpophalangeal joint, flexion was 0-70 degrees and thereafter he could not do any more flexion.  At the proximal interphalangeal joint, flexion was 0-100 degrees.  While doing opposition of the thumb to the fingers with the thumb pad and the fifth finger there was 3 mm of distance whereas with the other fingers he could do opposition.  On July 2011 VA examination, range of motion of the left thumb metacarpo-phalangeal joint revealed 45 degrees flexion without pain.  The Veteran was able to touch the tip      of his left thumb to his left index, long, ring, and baby fingers.  In a VA physical therapy note in January 2013, active range of motion testing revealed finger flexion within normal limits in both hands, thumb opposition to the 5th digit bilaterally,    and left thumb abduction from 0 to 30 degrees.  On January 2014 VA examination, range of motion testing revealed no gap between the thumb pad and the fingers.  The examiner stated there no left thumb ankylosis.  Accordingly, as unfavorable ankylosis is not shown, a higher rating for the left thumb disability is not warranted. 

The Board has considered whether the Veteran's left thumb disability causes interference with the overall function of the hand.  It again acknowledges the Veteran's assertions that his left thumb has caused problems with gripping, grasping, and picking up bigger items with his left hand.  The Board also acknowledges that during the July 2010 VA examination, power around the Veteran's left thumb metacarpophalangeal joint was significantly decreased, he could not include his left thumb in a fist because of weakness, he had practically no power with opposition between the thumb and his first four fingers, and the Veteran could not hold a piece of paper between the thumb and any of the finger pads; he could, however, hold onto things very well and it was noted he had 100 percent grip.  As such, the Board does not find that the Veteran's overall hand function     was compromised by the left thumb disability at the time of the July 2010 VA examination.  In addition, during the July 2011 VA examination, the Veteran        was able to make a fist with the tips of his left index, long, ring, and baby fingers touching the proximal transverse crease of the palm; and grip strength was only slightly decreased as compared to the right (4-1/2 strength on the left compared to   5 strength on the right).  During the January 2014 VA examination, the Veteran exhibited normal muscle strength in both hands during a test of grip.  The findings during the July 2011 and January 2014 VA examinations also do not show that the Veteran's overall hand function was compromised by the left thumb disability.  

The Board has also considered whether evaluation as amputation is warranted, but in the absence of evidence that the thumb has been amputated, the Veteran is not entitled to a higher evaluation under Diagnostic Codes 5152.  The Board has also considered whether an additional evaluation is warranted for resulting limitation      of motion of other digits, but the Veteran has not reported limited motion of the index, long, ring or little fingers, nor is there any evidence any of these fingers    have limited motion as a result of his thumb disability.  See VA treatment records; VA examination reports.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, and the holdings in DeLuca.  However, an increased evaluation for the left thumb disability is not warranted on the basis of functional loss due to pain or weakness in this case, as pain has already been considered in the assignment of a 10 percent rating, see April 1994 rating decision, and the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent rating, and no higher.  In addition, when viewed in conjunction with the medical evidence, the Veteran's complaints do not tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  The Board also observes that during the July 2011 VA examination, the Veteran repetitively flexed and extended the left thumb without change in the ranges of motion and without pain, and during the January 2014 VA examination, the Veteran was able to perform repetitive-use testing with three repetitions without additional limitation of motion or any functional loss or functional impairment, though there was left thumb pain on movement and left thumb swelling.  The Board notes that pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but        pain itself does not constitute functional loss.  See Mitchell, 25 Vet. App. at 
36-38.  Rather, pain must affect some aspect of "the normal working movements      of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case it does not. 

The Board has also considered the other diagnostic criteria related to the thumb to determine whether an increased rating is warranted for the left thumb disability under these provisions.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).        The only other applicable diagnostic criteria are that found at Diagnostic Code 5228, which provides the rating criteria for limitation of motion of the thumb.          A maximum rating of 20 percent is assigned when there is a gap of more than 2  inches (5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  During the July 2010 VA examination, there was a 3 millimeter distance between the thumb pad and the fifth finger; during the July 2011 VA examination, the Veteran was able to touch the tip of his left thumb 
to his left index, long, ring, and baby fingers; and during the January 2014 VA examination, there was no gap between the thumb pad and the fingers.  These findings do not support the assignment of a 20 percent rating for the Veteran's     left thumb disability under Diagnostic Code 5228.  

Lastly, the Board has also considered whether separate, compensable ratings would be warranted for the scars noted on the Veteran's left hand.  See Esteban v. Brown,  6 Vet. App. 259, 262 (1994) (evaluations for distinct disabilities resulting from the same injury can be combined so long as the symptomatology for one condition    was not "duplicative of or overlapping with the symptomatology" of the other condition.)  In this case, however, the Veteran does not contend, and the evidence does not show, that a separate compensable rating is warranted for any of the left hand scars.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2016). This is so because none of the scars have been described as painful and/or unstable, although the Veteran has reported numbness of the left hand scar, and the total area of           all related scars was not greater than 39 square cm (6 square inches).  See VA examination reports.  As such, the assignment of a separate, compensable rating   for the scars on the Veteran's left hand is not warranted.

In regards to the Veteran's left knee disability, Diagnostic Code 5257 provides the rating criteria for other impairment of the knee.  Ratings of 10, 20, and 30 percent are provided for slight, moderate, and severe recurrent subluxation or lateral instability, respectively.  

Flexion of the leg limited to 60 degrees warrants a 0 percent rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Extension limited to 5 degrees warrants a 0 percent rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a    20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Normal flexion of the knee is to 140 degrees and normal extension is to 0 degrees. See 38 C.F.R. § 4.71, Plate II. 

the Board concludes that as of January 16, 2013, rating the Veteran's disability under Diagnostic Code 5258 rather than Diagnostic Code 5257 results in a more favorable decision.  In this regard, the evidence supports the assignment of a 20 percent rating for the Veteran's left knee disability as of January 16, 2013, under Diagnostic Code 5258, which provides as a sole 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into      the joint.  The Veteran was seen for initial evaluation by VA physical therapy on January 16, 2013, cartilage testing revealed positive McMurray's test, indicating dysfunction to be left medial meniscus.  A June 2013 MRI of the left knee subsequently revealed a horizontal tear of the posterior horn medial meniscus       and the examiner who performed the January 2014 VA examination noted that       the Veteran had residual episodes of joint "locking;" frequent episodes of joint    pain; and frequent episodes  of joint effusion following a left knee meniscectomy      in 2013.  The 20 percent rating under Diagnostic Code 5258 is not for application prior to January 16, 2013, because McMurray's test was negative and stability testing showed the medial and lateral collateral ligaments and anterior and posterior cruciate ligaments were stable. See e.g., July 2010 and July 2011 VA examination reports.  

The Board has considered whether a rating in excess of 20 percent is warranted      for the left knee disability under Diagnostic Code 5257 from January 16, 2013.  However, severe instability or subluxation of the left knee is not shown.  In this regard, the knee was stable to varus and valgus stress on testing in January 2013.  Likewise, on the January 2014 VA examination, joint stability tests were all normal and there was no evidence or history of recurrent patellar subluxation/dislocation.  A separate rating under Diagnostic Code 5257 is not warranted as that Code and Diagnostic Code 5258 both contemplate disability from ligaments and meniscus impairment.  38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).

The preponderance of the evidence also does not support the assignment of a rating   in excess of 10 percent for the Veteran's left knee disability prior to January 16,    2013.  This is so because the Veteran's left knee did not exhibit moderate recurrent subluxation or lateral instability, nor was dislocated semilunar cartilage shown.  While the Board acknowledges the Veteran's complaints of occasional left knee buckling at the time of the July 2010 VA examination, stability testing was performed at that time, which showed no motion when the examiner applied varus and valgus stress with the knee at 30 degrees of flexion and in a neutral position and on anterior and posterior stress test.  In addition, stability testing during the July 2011 VA examination showed the medial and lateral collateral ligaments and anterior and posterior cruciate ligaments were stable.

The Board has considered whether higher or separate ratings under Diagnostic Code 5260 and 5261 based on limitation of motion is warranted.  However, at worst, the Veteran exhibited flexion limited to 110 degrees due to pain, which is 50 degrees more than what is needed to assign a zero percent rating under Diagnostic Code 5260.  Extension has been reported as normal (0 degrees) on examinations and when tested during treatment.  Further, the Board notes that x-rays have failed        to reveal arthritis and consideration of Diagnostic Code 5003 is not warranted.  Accordingly, higher or separate ratings under Diagnostic Code 5260 and/or 5261 are not warranted for the left knee disability at any period during the claim.  See VAOPGCPREC 23- 97, VAOPGCPREC9-98, VAOPGCPREC9-04; see also 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  

Lastly, the Board has considered whether separate, compensable ratings would be warranted for the scars noted on the Veteran's left knee.  See Esteban, 6 Vet. App. at 262.  In this case, however, the Veteran does not contend, and the evidence does not show, that a separate compensable rating is warranted for any of the left knee scars.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2016).  This is so because none of the scars have been described as painful and/or unstable, and the total area of all related scars was not greater than 39 square cm (6 square inches).  See VA treatment records; VA examination reports.  As such, the assignment of a separate, compensable rating for the scars on the Veteran's left knee is not warranted.

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008). 

Here, the rating criteria reasonably describe the Veteran's left thumb and left knee disability levels and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, 
for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2016); Mitchell, 25 Vet. App. 32, 37. For disabilities    of the joints in particular, the rating schedule specifically contemplates factors such   as weakened movement, excess fatigability and interference with weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  As the left knee disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate.  Id. at 115.  The Veteran has reported decreased sensation in his left thumb and the 2013 physical therapy note revealed absent light touch of the left hand first digit palmar surface from the metacarpal phalangeal joint to the tip; the remainder was intact.  To the extent such is not contemplated as being included in overall functional impairment of the thumb with grasping and holding objects, while the Veteran has reported some impact on employment as a garbage truck driver as a    result of his left thumb disability, the Veteran does not contend and the evidence      does not suggest that his left thumb disability has resulted in any hospitalization during the course of the appeal or that the condition has markedly interfered with employment.  In this regard, the Veteran is noted to be right hand dominant, and the July 2010 examination noted the Veteran did not miss work because of his inability to use his left thumb that well.  By the 2011 VA examination, the Veteran had been off of work due to a work related right arm injury.  Accordingly, the Board finds that referral for extraschedular consideration is not warranted.

As a final matter, although the evidence of record reveals that the Veteran has         not been working as a garbage truck driver since May 2011 due to a work-related injury, the Veteran does not contend and the evidence does not suggest that he is unemployable due to his left thumb and/or left knee disabilities.  Accordingly, a claim for a total disability rating based on unemployability has not been reasonably raised, and no action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is necessary.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim for a rating in excess of  those assigned, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz       v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet.      App. 49, 55-56 (1990).



	(CONTINUED ON NEXT PAGE)




ORDER

A rating higher than 10 percent for the service-connected left thumb disability is denied.

A rating higher than 10 percent for the service-connected left knee disability prior to January 16, 2013 is denied.  

A 20 percent rating, and no higher, for the service-connected left knee disability from January 16, 2013 is granted, subject to the rules and regulations governing the payment of VA monetary benefits.  



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


